Citation Nr: 1456475	
Decision Date: 12/24/14    Archive Date: 01/02/15

DOCKET NO.  12-18 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for hepatitis B.

2.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant (the Veteran) is represented by: Disabled American Veterans 


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Cramp, Counsel
INTRODUCTION

The Veteran had active duty service from February 5, 1975 to February 13, 1976.  

This appeal comes before the Board of Veterans' Appeals (Board) from an April 2010 rating decision of the RO in Houston, Texas.

In October 2014, the Veteran presented testimony at a Board hearing, chaired via videoconference by the undersigned Veterans Law Judge sitting at the RO and accepted such hearing in lieu of an in-person hearing before a Member of the Board.  See 38 C.F.R. § 20.700(e) (2014).  A transcript of the hearing is associated with the claims file.

Although hepatitis C had been recently diagnosed (January 3, 2002) at the time of the April 2002 RO decision, that issue was not addressed in the April 2002 decision.  The Federal Circuit has held that a claim for one diagnosed disease cannot be prejudiced by a prior claim for a different diagnosed disease.  Rather, the two claims must be considered independently.  See Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).  Accordingly, the Board has characterized the issue regarding hepatitis C as a claim on the merits rather than as an application to reopen.   

In adjudicating this appeal, the Board has not only reviewed the physical claims file, but has also reviewed the electronic file on the Virtual VA and VBMS systems to ensure a total review of the evidence.  

The issue of entitlement to service connection for hepatitis C is addressed in the REMAND below and is therein REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed April 2002 rating decision, the RO denied service connection for hepatitis B.  

2.  The evidence associated with the claims file subsequent to the RO's April 2002 rating decision does not relate to any unestablished fact necessary to substantiate the claim; it is cumulative or redundant of evidence already of record; and it does not raise a reasonable possibility of substantiating the claim. 


CONCLUSION OF LAW

The criteria for reopening the claim of entitlement to service connection for hepatitis B are not met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2014); 38 C.F.R. §§ 3.102, 3.156, 3.159 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The RO initially denied a claim for service connection for "viral hepatitis" in a July 1975 rating decision.  The basis for the denial was that, although the Veteran was treated for viral hepatitis in service, the condition resolved without residuals.  

The Veteran again claimed service connection for hepatitis in June 2001.  In an April 2002 rating decision, the RO declined to reopen the claim on the basis that new and material evidence had not been received.  

At the time of the April 2002 rating decision, the evidence included the service treatment records which showed treatment for viral hepatitis in service (subsequently determined to be hepatitis B) which resolved without residuals.  Thus, the only established fact at the time of April 2002 decision was an injury or disease in service.  The unestablished facts necessary for service connection included a current disability, or residuals of hepatitis, and a nexus between the current disability and the injury or disease in service.  

The Veteran initiated an appeal of the April 2002 rating decision by filing a notice of disagreement in July 2002.  However, he did not perfect the appeal following the RO's issuance of a statement of the case in May 2003.  Moreover, as will be discussed in more detail below, he did not submit new and material evidence within one year of that decision.  Therefore, it became final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2014).  
  
Despite the finality of the April 2002 decision, VA may reopen a claim that has been previously denied if new and material evidence is submitted by or on behalf of a veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

Regarding applications for reopening filed on or after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim(s) sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In Shade v. Shinseki, 24 Vet. App. 100 (2010), the United States Court of Appeals for Veterans' Claims (Veterans Court) held that 3.159(c)(4) does not require new and material evidence as to each unproven element.  Where a prior denial was based on (1) lack of current disability and (2) nexus, newly submitted evidence of a current disability was new and material and sufficient to reopen the claim.  

Following the July 2002 notice of disagreement, the next correspondence from the Veteran regarding the claim came in September 2009.  Evidence received since the April 2002 decision includes VA treatment records, a VA examination dated February 2010, and additional statements from the Veteran and his representative.  

The VA outpatient records do not reveal any current diagnosis of hepatitis B or any identified residuals of the in-service hepatitis B.  The VA examination of February 2010 includes the finding of the examiner based on examination of the Veteran and review of the claims file that, although current "labs" confirm prior exposure to hepatitis B, the Veteran does not have chronic hepatitis B.  The Board finds that this evidence is not new and material.  Although it addresses the unestablished fact of a current disability, it does so in a negative way, and therefore does not raise a reasonable possibility of substantiating the claim.  

The Veteran's statements in conjunction with the current claim include his assertion that current residuals of the in-service hepatitis include chronic pain in the back and an inability to work in food service as a butcher.  

For purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  However, the competence of the evidence is not presumed, but must be satisfactorily demonstrated.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), establishing a relationship between current complaints of back pain falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).

Moreover, the Veteran's assertion that his history of hepatitis in service now precludes him from obtaining employment in the food service industry does not identify a current residual disorder.  It is a mere assertion as to the economic impact of residuals which are claimed to exist, but which are not identified in the evidence of record in April 2002 or currently.  

Without competent evidence that the Veteran has current residuals of the in-service viral hepatitis, none of the newly-received evidence addresses any fact left unestablished at the time of the April 2002 rating decision or raises a reasonable possibility of substantiating the Veteran's claim, and therefore, it is not new and material for purposes of reopening the claim.

Under these circumstances, the Board must conclude that new and material evidence to reopen the claim for service connection for hepatitis B  has not been received.  As such, the April 2002 decision remains final, and the appeal must be denied.  As the Veteran has not fulfilled the threshold burden of submitting new and material evidence to reopen either of the finally disallowed claim, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

Duties to Notify and Assist

The Veteran does not assert that there has been any deficiency in the notice provided to him in September 2009, January 2010, and February 2010, under the Veterans Claims Assistance Act of 2000 (VCAA), Kent v. Nicholson, 20 Vet. App. 1 (2006), and has not identified any prejudice resulting any deficiency.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (no presumption of prejudice on a notice deficiency; the burden of showing that an error is harmful or prejudicial falls upon the party attacking the agency's determination). 

Upon receipt of an application to reopen a disallowed claim, the Secretary, by regulation, must provide some limited assistance.  See Paralyzed Veterans of America v. Secretary of Veterans Affairs, 345 F.3d 1334, 1341 (Fed. Cir. 2003) (VA will perform document gathering assistance even before claim is reopened); see 38 C.F.R. § 3.159(c)(1)-(3) (2014).  

Here, the RO has obtained pertinent medical records including the service treatment records and VA outpatient treatment reports, and has made attempts to obtain other treatment reports identified by the Veteran.  Medical records were requested from Darnall Army Hospital at Fort Hood, Texas, which indicated that no treatment records for the veteran exist at their facility.  Medical records were also requested from Brook Army Medical Center at San Antonio, Texas, which indicated that no treatment records for the veteran exist at their facility.  

The RO has also obtained a thorough medical examination regarding the claim.  The Veteran has made no specific allegations as to the inadequacy of February 2010 examination.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  

When conducting a hearing, a VA hearing officer, to include a Veterans Law Judge, must suggest that a claimant submit evidence on any issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010); 38 C.F.R. § 3.103 (2014).  The hearing officer also must suggest the submission of evidence when testimony during the hearing indicates that it exists (or could be reduced to writing) but is not of record.  

Here, during the Board hearing, the undersigned Veterans Law Judge informed the Veteran of the type of evidence that is necessary to substantiate and reopen the claim.  The Veteran was instructed to "present evidence that you do have chronic residuals of the Hepatitis B."  Moreover, the file was left open for 30 days in order to supplement the record.  Such actions supplement the VCAA and comply with 38 C.F.R. § 3.103.

The Veteran submitted additional evidence following the hearing, which consisted of duplicate copies of service treatment records that were already of record.  


ORDER

Reopening of the claim of entitlement to service connection for hepatitis B is denied.


REMAND

The evidence of record substantiates a current diagnosis of hepatitis C.  While the Veteran has a recorded history of intravenous drug use both in service and after service, which by law cannot form the basis of a grant of service connection ( see 38 U.S.C.A. §§ 105, 1110 (West 2014); 38 C.F.R. §§ 3.1(n), 3.301 (2014), he has also asserted that he was administered inoculations via air gun during service, and that this was the means of transmission for his current hepatitis C.  

The Veteran is competent to report that he was administered inoculations via air gun.  Accordingly, the Board finds that a medical opinion is warranted as to this asserted etiology for the current hepatitis C.  

Accordingly, the issue of entitlement to service connection for hepatitis C is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his hepatitis C.  The relevant documents in the claims file should be made available to the VA examiner.

The examiner is directed to consider what appears to be the initial diagnosis of hepatitis C virus during blood testing on January 3, 2002.  The Veteran has reported a history of intravenous drug use in service and after service (see March 6, 1979 VA examination report, February 11, 1988 VA outpatient report, and February 2010 VA examination report).  However, the examiner should also consider the Veteran's report of receiving inoculations via air gun or mechanical injector during service.  

The VA examiner is requested to offer an opinion as to whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that the current hepatitis C is causally or etiologically related to the Veteran's active service, to include air gun inoculations received in service.  

All opinions are to be accompanied by a rationale consistent with the evidence of record.  A discussion of the pertinent evidence, relevant medical treatises, and generally accepted medical principles is requested.  

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but that the medical evidence for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

2.  Readjudicate the remanded claim.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate time period for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


